Case 1:19-cv-01173-DDD-JPM Document 34 Filed 04/27/20 Page 1 of 3 PageID #: 621



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

 KAYLA J. GILES                                              CIVIL ACTION NO. 1:19-cv-01173

 VERSUS                                                      CHIEF JUDGE DEE D. DRELL

 DELTA DEFENSE, L.L.C. and                                   MAGISTRATE JUDGE JOSEPH
 UNITED SPECIALTY INSURANCE                                  H. L. PEREZ-MONTES
 COMPANY


            DELTA DEFENSE, LLC’S MOTION FOR SUMMARY JUDGMENT


         NOW INTO COURT, through undersigned counsel, comes defendant, Delta Defense,

 LLC, who moves this Honorable Court to render summary judgment in its favor and against the

 Plaintiff. The Plaintiff’s petition seeks compensation pursuant to a policy of insurance issued by

 United Specialty Insurance Company to Delta Defense, LLC. Plaintiff cannot present any evidence

 showing Delta Defense, LLC is an insurance company or has any involvement in the denial of her

 claim. Therefore, there are no genuine issues of material fact as to plaintiffs’ claims against Delta

 Defense, LLC.

         WHEREFORE, the Mover requests that this Honorable Court order Plaintiff to show

 cause why summary judgment should not be granted, dismissing Delta Defense, LLC with

 prejudice, and at plaintiffs’ cost.

                                                       Respectfully submitted,

                                                       KOEPPEL CLARK


                                                       ___/s/W. Scarth Clark___________
                                                       PETER S. KOEPPEL (#1465)
                                                       W. SCARTH CLARK (#22993)
                                                       MEGAN B. JACQMIN (#33199)
                                                       2030 St. Charles Avenue
Case 1:19-cv-01173-DDD-JPM Document 34 Filed 04/27/20 Page 2 of 3 PageID #: 622



                                                   New Orleans, Louisiana 70130
                                                   Telephone: 504-598-1000
                                                   Facsimile: 504-524-1024

                                                   Attorneys for Delta Defense, LLC




                                CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that I have on this 24th day of April 2020, served the foregoing

 pleading on all counsel of record herein via CM/ECF filing through the United States District

 Court System, email, and/or United States Mail.

                           ________/s/_W. Scarth Clark_________
                                  W. SCARTH CLARK
Case 1:19-cv-01173-DDD-JPM Document 34 Filed 04/27/20 Page 3 of 3 PageID #: 623
